Exhibit 10.7

AMENDMENT NO. 4 TO NOTE PURCHASE AGREEMENT

This AMENDMENT NO. 4 TO NOTE PURCHASE AGREEMENT (this “Agreement”), is made as
of December 9, 2014, by and among (a) AARON’S, INC., a Georgia corporation
(together with its successors and assigns, the “Company”), AARON INVESTMENT
COMPANY, a Delaware corporation (together with its successors and assigns, “AIC”
and together with the Company, collectively, the “Issuers”), and certain
Subsidiaries of the Company signatory hereto (together with the Issuers,
collectively, the “Obligors”), and (b) each of the Persons holding one or more
Notes (as defined below) on the Fourth Amendment Effective Date (as defined
below) (collectively, the “Noteholders”), with respect to that certain Note
Purchase Agreement, dated as of July 5, 2011, as amended by that certain
Amendment No. 1 to Note Purchase Agreement dated as of December 19, 2012, that
certain Amendment No. 2 to Note Purchase Agreement dated as of October 8, 2013
and that certain Amendment No. 3 to Note Purchase Agreement dated as of
April 14, 2014 (as amended from time to time and as in effect immediately prior
to giving effect to this Agreement, the “Original Note Purchase Agreement” and,
as amended pursuant to this Agreement and as may be further amended, restated or
otherwise modified from time to time, the “Note Purchase Agreement”), by and
among the Obligors and each of the Noteholders. Capitalized terms used herein
and not otherwise defined shall have the meanings ascribed to them in the
Original Note Purchase Agreement.

RECITALS:

A. The Obligors and Noteholders are parties to the Original Note Purchase
Agreement, pursuant to which the Obligors issued and sold an aggregate principal
amount of $125,000,000 of their Amended and Restated Senior Notes due April 27,
2018 (the “Notes”) to the Noteholders;

B. The Noteholders are the holders of all outstanding Notes; and

C. The Obligors have requested, and the Noteholders have agreed to, certain
amendments and modifications to the provisions of the Original Note Purchase
Agreement, subject to the terms and conditions set forth herein.

AGREEMENT:

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Obligors and the Noteholders agree as
follows:

 

1. AMENDMENTS TO ORIGINAL NOTE PURCHASE AGREEMENT.

Subject to the satisfaction of the conditions set forth in Section 3 hereof, the
Original Note Purchase Agreement is hereby amended by this Agreement as follows:

 

  1.1. Line of Business.

Paragraph 5F of the Original Note Purchase Agreement is hereby amended and
restated in its entirety to read as follows:

5F. Line of Business. The Company will not, and will not permit any of its
Subsidiaries to, engage in any business if, as a result, the general nature of
the business in which the Company and its Subsidiaries, taken as a whole, would
then be engaged would be substantially changed from the general nature of the
business in which the Company and its Subsidiaries, taken as a whole, are
engaged on the date of this Agreement, which business may include but is not
limited to the business of leasing and selling furniture, consumer electronics,
computers, appliances and other household goods and accessories inside and
outside of the United States of America, through both independently-owned and
franchised stores, providing lease-purchase solutions, credit and other
financing solutions to customers for the purchase and lease of such products,
the manufacture and supply of furniture and bedding for lease and sale in such
stores, and the provision of virtual rent-to-own programs inside and outside of
the United States of America (including but not limited to point-of-sale lease
purchase programs).



--------------------------------------------------------------------------------

  1.2. Fixed Charges Coverage Ratio.

Paragraph 6A of the Original Note Purchase Agreement is hereby amended and
restated in its entirety to read as follows:

6A. Fixed Charges Coverage Ratio. The Company will not permit the Consolidated
Fixed Charge Coverage Ratio to be less than (a) with respect to the fiscal
quarter of the Company ending December 31, 2014 and each fiscal quarter of the
Company ending thereafter through and including December 31, 2015, 1.75 to 1.00,
and (b) for each fiscal quarter ending thereafter, 2.00 to 1.00.

 

  1.3. Total Debt to EBITDA Ratio.

Paragraph 6B of the Original Note Purchase Agreement is hereby amended and
restated in its entirety to read as follows:

6B. Total Debt to EBITDA Ratio. The Company will not, at any time, permit the
Total Debt to EBITDA Ratio to be greater than (a) for the period from the Fourth
Amendment Effective Date to and including March 30, 2016, 3.25 to 1.00 and
(b) from and including March 31, 2016, 3.00 to 1.00.

 

  1.4. Amended and Restated Defined Terms.

The following definitions set forth in paragraph 10B of the Original Note
Purchase Agreement are hereby amended and restated in its entirety to read as
follows:

“Consolidated EBITDA” shall mean, for the Company and its Subsidiaries for any
period, an amount equal to the sum of (a) Consolidated Net Income for such
period plus (b) to the extent deducted in determining Consolidated Net Income
for such period, (i) Consolidated Interest Expense, (ii) income tax expense,
(iii) depreciation (excluding depreciation of rental merchandise) and
amortization, (iv) all other non-cash charges, (v) accruals incurred in the
fiscal year of the Company ended December 31, 2013 related to legal and
regulatory expenses, fees and costs not to exceed $30,000,000 in the aggregate,

 

2



--------------------------------------------------------------------------------

(vi) closing costs, fees and expenses incurred during such period in connection
with the 2014 Acquisition and the transactions contemplated by the Financing
Documents, the MetLife NPA, the SunTrust Agreement, the 2014 Prudential NPA and
the SunTrust Loan Facility Agreement, in each case paid during such period to
Persons that are not Affiliates of the Company or any Subsidiary, not to exceed
$15,000,000 in the aggregate, (vii) cash charges incurred in the fiscal year of
the Company ended December 31, 2013 related to the retirement of the Company’s
Chief Operating Officer not to exceed $5,000,000 in the aggregate, determined on
a consolidated basis in accordance with GAAP in each case for such period,
(viii) one-time fees, costs and expenses (including without limitation legal and
other professional fees) in connection with (x) the retirement and severance of
Ronald W. Allen and David Buck and (y) the bid by Vintage Capital Management to
acquire the Company, and other proxy contests and shareholder proposals,
including costs, expenses and fees relating to responding to, defending and
settling such matters, in each case to the extent such fees, costs and expenses
were incurred prior to the Fourth Amendment Effective Date, and (ix) transaction
closing costs, fees and expenses actually incurred during such period in
connection with the negotiation and closing of the Fourth Amendment to NPA, and
the related amendments to the SunTrust Loan Facility Agreement, the SunTrust
Agreement, the MetLife NPA, the 2014 Prudential NPA, and the related transaction
documents, in each case paid during such period to Persons that are not
Affiliates of the Company or any Subsidiary.

“SunTrust Agreement” shall mean that certain Amended and Restated Revolving
Credit and Term Loan Agreement, dated as of April 14, 2014, by and among the
Company, the Administrative Agent, SunTrust and the other lenders signatory
thereto, as amended by that certain First Amendment to Credit Agreement dated as
of December 9, 2014, and as further amended, restated, supplemented, replaced,
refinanced or otherwise modified from time to time.

“SunTrust Loan Facility Agreement” shall mean that certain Third Amended and
Restated Loan Facility Agreement and Guaranty, dated as of April 14, 2014, by
and among the Company, SunTrust and the financial institutions party thereto, as
amended by that certain First Amendment to Loan Facility Agreement dated as of
December 9, 2014, and as further amended, restated, supplemented, replaced,
refinanced or otherwise modified from time to time.

 

  1.5. New Defined Terms.

The following defined terms are hereby added to paragraph 10B of the Original
Note Purchase Agreement in their proper alphabetical order:

“Fourth Amendment Effective Date” means December 9, 2014.

“Fourth Amendment to NPA” means that certain Amendment No. 4 to Note Purchase
Agreement, dated as of the Fourth Amendment Effective Date, by and among the
Obligors and each of the holders of the Notes party thereto.

 

3



--------------------------------------------------------------------------------

2. WARRANTIES AND REPRESENTATIONS.

To induce the Noteholders to enter into this Agreement, each of the Obligors
represents and warrants to each of the Noteholders that as of the Fourth
Amendment Effective Date:

 

  2.1. Corporate and Other Organization and Authority.

(a) Each Obligor is a corporation or limited liability company duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, and is duly qualified as a foreign corporation or limited
liability company and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; and

(b) Each of the Obligors has the requisite organizational power and authority to
execute and deliver this Agreement and to perform its obligations hereunder and
under the Note Purchase Agreement.

 

  2.2. Authorization, etc.

This Agreement has been duly authorized by all necessary corporate or limited
liability company action on the part of the Obligors, as applicable. Each of
this Agreement and the Note Purchase Agreement constitutes a legal, valid and
binding obligation of the Obligors, enforceable, in each case, against such
Obligor in accordance with its terms, except as such enforceability may be
limited by:

(a) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and

(b) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

  2.3. No Conflicts, etc.

The execution and delivery by each Obligor of this Agreement and the performance
by such Obligor of its obligations under each of this Agreement and the Note
Purchase Agreement do not conflict with, result in any breach in any of the
provisions of, constitute a default under, violate or result in the creation of
any Lien upon any property of such Obligor under the provisions of:

(a) any charter document, constitutive document, agreement with shareholders or
members, bylaws or any other organizational or governing agreement of such
Obligor;

(b) any agreement, instrument or conveyance by which such Obligor or any of its
Subsidiaries or any of their respective properties may be bound or affected; or

(c) any statute, rule or regulation or any order, judgment or award of any
court, tribunal or arbitrator by which such Obligor or any of its Subsidiaries
or any of their respective properties may be bound or affected.

 

4



--------------------------------------------------------------------------------

  2.4. Governmental Consent.

The execution and delivery by the Obligors of this Agreement and the performance
by the Obligors of their respective obligations hereunder and under the Note
Purchase Agreement do not require any consents, approvals or authorizations of,
or filings, registrations or qualifications with, any Governmental Authority on
the part of any Obligor.

 

  2.5. No Defaults.

No event has occurred and is continuing and no condition exists which,
immediately before or immediately after giving effect to the amendments provided
for in this Agreement, constitutes or would constitute a Default or an Event of
Default.

 

  2.6. Representations in Note Purchase Agreement.

After giving effect to this Agreement, the representations and warranties
contained in the Note Purchase Agreement and the Joinder Agreements executed by
APC, 99LTO, Logistics, Procurement Company and Strategic Services are true and
correct in all material respects as of the Fourth Amendment Effective Date.

 

3. CONDITIONS TO EFFECTIVENESS OF AMENDMENTS.

The amendment of the Original Note Purchase Agreement as set forth in this
Agreement shall become effective as of the date first written above (the “Fourth
Amendment Effective Date”), provided that each of the following conditions shall
have been satisfied:

(a) the Noteholders shall have received a fully executed copy of this Agreement
executed by the Obligors and the Noteholders;

(b) the representations and warranties set forth in Section 2 of this Agreement
shall be true and correct on such date;

(c) the Noteholders shall have received fully executed copies of the following:

(i) that certain Amendment No. 1 to Note Purchase Agreement, dated as of the
Fourth Amendment Effective Date, by and among, inter alios, the Company, AIC,
and the MetLife Parties,

(ii) that certain Amendment No. 1 to Note Purchase Agreement, dated as of the
Fourth Amendment Effective Date, by and among, inter alios, the Company, AIC and
the Prudential Parties,

(iii) that certain First Amendment to Credit Agreement, dated as of the Fourth
Amendment Effective Date (the “Credit Agreement Amendment”), by and

 

5



--------------------------------------------------------------------------------

among, inter alios, the Company, SunTrust Bank, acting as Administrative Agent
(the “Administrative Agent”) and in certain other capacities, and each of the
lenders party thereto,

(iv) that certain First Amendment to Loan Facility Agreement, dated as of the
Fourth Amendment Effective Date (the “Loan Facility Amendment”), by and among,
inter alios, the Company, SunTrust and the other financial institutions party
thereto, and

(v) that certain fee letter, dated as of the Fourth Amendment Effective Date
(the “Fee Letter”), by and among, inter alios, the Company and the Noteholders,

and each of the amendments referred to in the foregoing clauses (i) to (v),
inclusive, shall be in form and substance reasonably satisfactory to the
Noteholders and shall have become effective prior to or concurrent with the
effectiveness of this Agreement;

(d) the Noteholders shall have received a fee in the amount set forth in the Fee
Letter; and

(e) the Company shall have paid all reasonable fees, charges and disbursements
of counsel to the Noteholders incurred in connection with this Agreement and the
transactions contemplated hereby.

 

4. MISCELLANEOUS.

 

  4.1. Governing Law.

THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE
RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE INTERNAL LAWS OF THE STATE OF
NEW YORK, EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

 

  4.2. Duplicate Originals; Electronic Signature.

Two or more duplicate originals of this Agreement may be signed by the parties,
each of which shall be an original but all of which together shall constitute
one and the same instrument. This Agreement may be executed in one or more
counterparts and shall be effective when at least one counterpart shall have
been executed by each party hereto, and each set of counterparts that,
collectively, show execution by each party hereto shall constitute one duplicate
original. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile transmission or electronic mail shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

6



--------------------------------------------------------------------------------

  4.3. Waiver and Amendments.

Neither this Agreement nor any term hereof may be changed, waived, discharged or
terminated orally, or by any action or inaction, but only by an instrument in
writing signed by each of the parties signatory hereto.

 

  4.4. Costs and Expenses.

Whether or not the amendments contemplated by this Agreement become effective,
each of the Obligors confirms its obligation under paragraph 11B of the Note
Purchase Agreement and agrees that, on the Fourth Amendment Effective Date (or
if an invoice is delivered subsequent to the Fourth Amendment Effective Date or
if such amendments do not become effective, promptly after receiving any
statement or invoice therefor), it will pay all costs and expenses of the
Noteholders relating to this Agreement, including, but not limited to, the
statement for reasonable fees and disbursements of the Noteholders’ special
counsel presented to the Company on the Fourth Amendment Effective Date. The
Obligors will also promptly pay, upon receipt thereof, each additional statement
for reasonable fees and disbursements of the Noteholders’ special counsel
rendered after the Fourth Amendment Effective Date in connection with this
Agreement.

 

  4.5. Successors and Assigns.

This Agreement shall inure to the benefit of and be binding upon the successors
and assigns of each of the parties hereto. The provisions hereof are intended to
be for the benefit of the Noteholders and shall be enforceable by any successor
or assign of any such Noteholder, whether or not an express assignment of rights
hereunder shall have been made by such Noteholder or its successors and assigns.

 

  4.6. Survival.

All warranties, representations, certifications and covenants made by the
Obligors in this Agreement shall be considered to have been relied upon by the
Noteholders and shall survive the execution and delivery of this Agreement,
regardless of any investigation made by or on behalf of the Noteholders.

 

  4.7. Part of Original Note Purchase Agreement; Future References, etc.

This Agreement shall be construed in connection with and as a part of the Note
Purchase Agreement and, except as expressly amended by this Agreement, all
terms, conditions and covenants contained in the Original Note Purchase
Agreement are hereby ratified and shall be and remain in full force and effect.
Any and all notices, requests, certificates and other instruments executed and
delivered after the execution and delivery of this Agreement may refer to the
Original Note Purchase Agreement without making specific reference to this
Agreement, but nevertheless all such references shall include this Agreement,
unless the context otherwise requires.

 

7



--------------------------------------------------------------------------------

  4.8. Affirmation of Obligations under Original Note Purchase Agreement and
Notes; No Novation.

Anything contained herein to the contrary notwithstanding, this Agreement is not
intended to and shall not serve to effect a novation of the obligations under
the Original Note Purchase Agreement. Instead, it is the express intention of
the parties hereto to reaffirm the indebtedness created under the Original Note
Purchase Agreement, as amended by this Agreement, and the Notes. The Obligors
hereby acknowledge and affirm all of their respective obligations under the
terms of the Original Note Purchase Agreement and the Notes. The execution,
delivery and effectiveness of this Agreement shall not be deemed, except as
expressly provided herein, (a) to operate as a waiver of any right, power or
remedy of any of the Noteholders under the Original Note Purchase Agreement or
the Notes, nor constitute a waiver or amendment of any provision thereunder, or
(b) to prejudice any rights which any Noteholder now has or may have in the
future under or in connection with the Note Purchase Agreement or the Notes or
under applicable law.

[Remainder of page intentionally left blank. Next page is signature page.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment No. 4
to Note Purchase Agreement to be executed on its behalf by a duly authorized
officer or agent thereof.

 

Very truly yours, AARON’S, INC. By:  

/s/ Gilbert L. Danielson

Name:   Gilbert L. Danielson Title:   Executive Vice President and Chief
Financial Officer AARON INVESTMENT COMPANY By:  

/s/ Gilbert L. Danielson

Name:   Gilbert L. Danielson Title:   Vice President and Treasurer AARON’S
PRODUCTION COMPANY By:  

/s/ Gilbert L. Danielson

Name:   Gilbert L. Danielson Title:   President and Chief Executive Officer
99LTO, LLC By Aaron’s, Inc., as sole Manager By:  

/s/ Gilbert L. Danielson

Name:   Gilbert L. Danielson Title:   Executive Vice President and Chief
Financial Officer

[Signature page to Amendment No. 4 to Note Purchase Agreement – Aaron’s, Inc.]



--------------------------------------------------------------------------------

AARON’S LOGISTICS, LLC By Aaron’s, Inc., as sole Manager By:  

/s/ Gilbert L. Danielson

Name:   Gilbert L. Danielson Title:   Executive Vice President and Chief  
Financial Officer AARON’S STRATEGIC SERVICES, LLC By Aaron’s, Inc., as sole
Manager By:  

/s/ Gilbert L. Danielson

Name:   Gilbert L. Danielson Title:   Executive Vice President and Chief  
Financial Officer AARON’S PROCUREMENT COMPANY, LLC By Aaron’s, Inc., as sole
Manager By:  

/s/ Gilbert L. Danielson

Name:   Gilbert L. Danielson Title:   Executive Vice President and Chief  
Financial Officer

[Signature page to Amendment No. 4 to Note Purchase Agreement – Aaron’s, Inc.]



--------------------------------------------------------------------------------

PROGRESSIVE FINANCE HOLDINGS, LLC By:  

/s/ Gilbert L. Danielson

Name:   Gilbert L. Danielson Title:   Executive Vice President Prog Finance
Arizona, LLC Prog Finance California, LLC Prog Finance Florida, LLC Prog Finance
Georgia, LLC Prog Finance Illinois, LLC Prog Finance Michigan, LLC Prog Finance
New York, LLC Prog Finance Ohio, LLC Prog Finance Texas, LLC Prog Finance
Mid-West, LLC Prog Finance North-East, LLC Prog Finance South-East, LLC Prog
Finance West, LLC NPRTO Arizona, LLC NPRTO California, LLC NPRTO Florida, LLC
NPRTO Georgia, LLC NPRTO Illinois, LLC NPRTO Michigan, LLC NPRTO New York, LLC
NPRTO Ohio, LLC NPRTO Texas, LLC NPRTO Mid-West, LLC NPRTO North-East, LLC NPRTO
South-East, LLC NPRTO West, LLC, By:   PROG LEASING, LLC, Sole   Manager By:  
PROGRESSIVE FINANCE   HOLDINGS, LLC, Sole Manager   By:  

/s/ Gilbert L. Danielson

  Name:   Gilbert L. Danielson   Title:   Executive Vice President

 

[Signature page to Amendment No. 4 to Note Purchase Agreement – Aaron’s, Inc.]



--------------------------------------------------------------------------------

PANGO LLC By:   PROGRESSIVE FINANCE   HOLDINGS, LLC, Sole Manager   By:  

/s/ Gilbert L. Danielson

  Name:   Gilbert L. Danielson   Title:   Executive Vice President PROG LEASING,
LLC By:   PROGRESSIVE FINANCE   HOLDINGS, LLC, Sole Manager   By:  

/s/ Gilbert L. Danielson

  Name:   Gilbert L. Danielson   Title:   Executive Vice President

 

[Signature page to Amendment No. 4 to Note Purchase Agreement – Aaron’s, Inc.]



--------------------------------------------------------------------------------

Accepted and Agreed:

The foregoing Agreement is hereby accepted as of the date first above written.

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA By:  

/s/ Ashley Dexter

Name:   Ashley Dexter Title:   Vice President PRUDENTIAL RETIREMENT INSURANCE
AND ANNUITY COMPANY By:   Prudential Investment Management, Inc.,   as
investment manager   By:  

/s/ Ashley Dexter

  Name:   Ashley Dexter   Title:   Vice President THE PRUDENTIAL LIFE INSURANCE
COMPANY, LTD. By:   Prudential Investment Management (Japan),   Inc., as
Investment Manager By:   Prudential Investment Management, Inc.,   as
Sub-Adviser   By:  

/s/ Ashley Dexter

  Name:   Ashley Dexter   Title:   Vice President ZURICH AMERICAN INSURANCE
COMPANY By:   Prudential Private Placement Investors,   L.P. (as Investment
Advisor) By:   Prudential Private Placement Investors, Inc.   (as its General
Partner)   By:  

/s/ Ashley Dexter

  Name:   Ashley Dexter   Title:   Vice President

 

[Signature page to Amendment No. 4 to Note Purchase Agreement – Aaron’s, Inc.]



--------------------------------------------------------------------------------

THE GIBRALTAR LIFE INSURANCE CO., LTD. By:   Prudential Investment Management
Japan   Co., Ltd., as Investment Manager By:   Prudential Investment Management,
Inc.,   as Sub-Adviser   By:  

/s/ Ashley Dexter

  Name:   Ashley Dexter   Title:   Vice President

 

[Signature page to Amendment No. 4 to Note Purchase Agreement – Aaron’s, Inc.]